Title: From John Adams to John Jay, 29 July 1785
From: Adams, John
To: Jay, John


          
            Sir.
            Grosvenor Square Westminster July 29th. 1785—
          
          I have the honour to inclose a Copy of a Letter to the Marquis of Carmarthen of the 14th. of July, another of the 27th. with a project of a Declaration concerning the construction of the Armistice, and another of this date with a project of a Treaty of Commerce— It is high time something should be done, to turn the attention of Administration to the relation between this Country and the United States, and it seemed most advisable to lay the project of a Treaty directly before the Ministry, rather than first negociate the appointment of any other Minister to treat with me, than the Marquis of Carmarthen himself— If I had first proposed the appointment of a minister, they would have procrastinated the business, for six Months and perhaps twelve, before I could have communicated any thing to them— Now they can have no excuse— The offer is made & hereafter they may repent of their error, if they do not accept it, or something nearly like it immediately. I am very sensible it will greatly embarrass Administration, because most of them I believe are sensible that some such treaty must be one day agreed to, and that it would be wise to agree to it now, but they are affraid of oppositions from many quarters— I must not however disguise my real sentiments. The present Ministry are too much under the influence of Chalmers & Smith and others of that Stamp & have been artfully drawn into so many manifestations of a Determination to maintain their Navigation Laws relatively to the United states, and of a Jealousy of our Naval Power—Small as it is, that I fear they have committed themselves too far to receed. Their Newfoundland Act, as well as their proclamations, and the fourth of their Irish Propositions are in this Style— I have no expectation that the proposed Treaty will be soon agreed to, nor that I shall have any counter project, or indeed any answer for a long time. it is very apparent, that we shall never have a satisfactory arrangement with this Country untill Congress shall be made by the States, supreme in matters of foreign Commerce, and Treaties of Commerce, and untill Congress shall have exerted that supremacy with a decent Firmness—
          I am with great esteem / Your most Obedient / Humble Serv.
          
            John Adams.—
          
        